Citation Nr: 0515392	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $13,876.49 plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
waiver of recovery of loan guaranty indebtedness in the 
amount of $13,876.49, plus interest.


FINDINGS OF FACT

1.  There was a default on a VA guaranteed loan that the 
veteran legally assumed necessitating a foreclosure sale of 
the subject property resulting in a loan guaranty 
indebtedness of $13,876.49.

2.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.

3.  VA was not at fault in the creation of the indebtedness.

4.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended, and the veteran 
would have been unjustly enriched if the benefits were not 
recovered, since failure to make restitution would have 
resulted in unfair gain to the veteran.

5.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

6.  There is no financial hardship in this case.




CONCLUSIONS OF LAW

1.  There was a loss after default of the property, which 
constituted security for the loan.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.964(a) (2004).

2.  Recovery of $13,876.49 plus interest of loan guaranty 
indebtedness is not against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.964, 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to cases involving waiver of 
indebtedness where the law is otherwise dispositive of the 
claim.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA is not applicable to this appeal.

On October 21, 1986, Mr. and Mrs. C.P.H. obtained a VA 
guaranteed loan in the amount of $58,000.00 in order to 
purchase the subject property.  

On September 30, 1987, Mr. and Mrs. A.M.Y. assumed the loan 
from Mr. and Mrs. C.P.H. 

On October 13, 1994, the veteran assumed the loan from Mr. 
and Mrs. A.M.Y.  

On January 26, 1999, the lender filed Notice of Default 
showing the loan was contractually due for the November 1, 
1998, mortgage payment and thereafter.  The amount defaulted 
was $50,473.27.

On March 16, 1999, the lender filed Notice of Intent to 
Foreclose showing the loan was contractually due for the 
November 1, 1998, mortgage payment and thereafter.  The 
unpaid balance was listed as $51,490.87.

In December 1999, the veteran requested participation in the 
Loss Mitigation Program.  He indicated that due to his 
business failure he was unable to pay his obligation.  He 
also noted that he recruited a realtor to help, which 
resulted in him finding a tenant to occupy the subject 
property.  However, the tenant failed to make timely rental 
payments.  

In February 2000, the lender reported that the veteran had 
other rental properties; therefore, a compromise sale on the 
property could not be approved.   

On April 27, 2000, a foreclosure sale occurred, whereas the 
property was sold for $42,303.00.  Thereafter, the remainder 
of the loan was contractually due from July 1, 1999.  

On June 29, 2001, the remaining indebtedness of $14,533.67 
was paid to the lender.  The next month, the lender submitted 
$82.83 to the VA, which represented hazard insurance refund.

In September 2002, the veteran requested waiver of his debt.  
He indicated that he was unaware that he was creating a debt 
with VA and that he believed that the sale of the property in 
foreclosure would release him from any remaining obligation.  
He also reported that he was experiencing financial 
difficulty at the time of the creation of the debt due to the 
birth of his child and the failure of his business.  

In December 2002, the RO received 2 Financial Status Reports 
(FSR) which reflected a total monthly net income of $2,070.00 
and total monthly expenses of $3,209.00.  His total assets 
were $29,000.00.  He had a total of $27,328.00 in installment 
contracts and other debts. 

In December 2002, the Committee requested that the veteran 
provide additional documentation substantiating or clarifying 
the information regarding his financial status.  

In January 2003, the VA received additional income 
information from the veteran.  He submitted tax documents 
that reflect a total income of $8,977.81 (with $4,467 
received in rental income) in 1997; $17,534.38 (with 
$4,887.00 received in rental income) in 1998; $25,242.04 
(with $7,756.00 received in rental income) in 1999; and 
$31,284.56 (with $3,438.00 received in rental income) in 
2000.  He also included a pay statement showing a biweekly 
net salary of $1,452.91.

In December 2003, the veteran testified at a hearing held in 
Washington D.C.  In his hearing and in correspondence of 
record, the veteran presented his contentions.  The issue on 
appeal was entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $13,876.49 plus interest.  The 
veteran stated that he assumed the property through a 
mortgage company and did not realize that VA was involved.  
He believed that by allowing the lender to foreclose, he no 
longer had any financial responsibility.  Due to the closing 
of his business in 1997 and the birth of a child he was 
unable to fulfill his mortgage agreement.  At that time, he 
was living in a townhouse and renting the subject property.  
However, the tenant failed to pay rents to the veteran, which 
caused additional financial burden.  He indicated that at 
that time, he did not fully understand his obligations to the 
VA.  The veteran also reported that his wages were being 
garnished relative to the subject loan guaranty.    

The Board remanded the case in May 2004.  The veteran was 
asked to provide additional information including his 
spouse's financial information and evidence of his claimed 
garnishment.  The veteran did not submit evidence of 
garnishment.  

In October 2004, the RO received a FSR, which reflects a 
total monthly net income of $2,652.00.  Their total monthly 
expenses were $3,379.00.  His total assets were $29,550.00.  
He had a total of $29,103.00 in installment contracts and 
other debts.

In December 2004, the RO received a FSR, which reflects a 
total monthly net income of $2,652.00 for him and $2,225.00 
for his spouse.  Their total monthly expenses were $3,629.00.  
Their total assets were $31,550.00.  He had a total of 
$29,103.00 in installment contracts and other debts.



Criteria and Analysis

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail-
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.

In this case, there is no indication in the record that the 
veteran was sent notice of his VA indebtedness by Certified 
Mail-Return Receipt Requested, so his request for waiver was 
timely received.

There was a loss after default of the property, which 
constituted security for the loan.  Further, the Committee 
determined that there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue and the Board agrees.  In cases 
where there is no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(c).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302 and 38 
C.F.R. §§ 1.964, 1.965(a).

38 C.F.R. § 1.965 provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board finds that 
there was only fault on the part of the veteran.  There was a 
default on the loan.  VA played no role in the veteran 
missing any payments. The Board sympathizes with the 
veteran's statements and testimony.  However, it was his 
responsibility to make current monthly installments payments 
on his loan. Although he may have tried to make arrangements 
to mitigate his debt, the fact remains that monthly loan 
payments were missed which initiated the foreclosure actions.  
VA was not responsible for the veteran's missing his 
payments, as had been agreed upon, by him.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
had a loan guaranteed through VA for property.  He was 
obligated and responsible to make monthly payments.  He 
missed payments.  Thus, he failed to pay on his loan as 
agreed upon in the assumption of the loan.  He was 
responsible for every monthly installment payment.  As such, 
collection did not defeat the purpose of the benefit and 
failure to collect would have caused unjust enrichment to the 
debtor.  There is no indication that the veteran changed 
position to his detriment in reliance upon a granted VA 
benefit.

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  Currently, as shown on his financial status 
report, the veteran's household income exceeds his debts and 
he has some liquid assets.  Consequently, the Board cannot 
find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.

ORDER

A waiver of the recovery of loan guaranty indebtedness in the 
amount of $13,876.49 plus interest is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


